 

INDEMNIFICATION AGREEMENT

 

            This Indemnification Agreement ("Agreement") is entered into as of
the 16th day of August, 2012 by and between GenSpera, Inc., a Delaware
corporation (the “Company”), and Nancy Barnabei ("Indemnitee").

 

RECITALS

 

            A.          The Company and Indemnitee recognize the continued
difficulty in obtaining liability insurance for the Company's directors and
officers, the significant increases in cost of such insurance and the general
reductions in the coverage of such insurance.

 

            B.          The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors
and officers to expensive litigation risks at the same time as the availability
and coverage of liability insurance has been severely limited.

 

            C.          The Company desires to attract and retain the services
of highly qualified individuals, such as Indemnitee, to serve the Company and,
in part, in order to induce Indemnitee to continue to provide services to the
Company, wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law.

 

            D.          In view of the considerations set forth above, the
Company desires that Indemnitee be indemnified by the Company as set forth
herein.

 

            NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

AGREEMENT

 

            1.          Indemnification.

 

                (a)    Indemnification of Expenses. The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
or any hearing, inquiry or investigation that Indemnitee in good faith believes
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a "Claim") by reason of (or
arising in part out of) any event or occurrence related to the fact that
Indemnitee is or was a director or officer of the Company, or any subsidiary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, trust or other enterprise, or by reason of any action or inaction on
the part of Indemnitee while serving in such capacity (hereinafter an
"Indemnifiable Event" ) against any and all expenses (including attorneys' fees
and all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any such
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation), losses, claims, damages, liabilities, judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld) of
such Claim and any federal, state, local or foreign taxes imposed on Indemnitee
as a result of the actual or deemed receipt of any payments under this
Agreement, including all interest, assessments and other charges paid or payable
in connection with or in respect of such Expenses (collectively, hereinafter
"Expenses") if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action, suit or proceeding,
Indemnitee had no reasonable cause to believe Indemnitee's conduct was unlawful.

 

1

 

 

                (b)   Mandatory Payment of Expenses. Notwithstanding any other
provision of this Agreement other than Section 7 hereof, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of a Claim without prejudice, in defense of any Claim
referred to in Section (1)(a) hereof or in the defense of any Claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.

 

            2.          Expenses; Indemnification Procedure.

 

                 (a)   Advancement of Expenses. The Company shall pay all
Expenses incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of any civil or criminal Claim referenced in Section 1(a)
hereof in advance of the final disposition of such Claim. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby. The advances to be made hereunder shall be
paid by the Company to Indemnitee following a request therefor, but in any event
no later than sixty days after receipt by the Company of written demand from
Indemnitee for such advances.

 

                 (b)   Notice/Cooperation by Indemnitee. Indemnitee shall, as a
condition precedent to Indemnitee's right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification or advancement will or
could be sought under this Agreement. Notice to the Company shall be directed to
the General Counsel of the Company at the address shown on the signature page of
this Agreement (or such other address as the Company shall designate in writing
to Indemnitee). In addition, Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee's
power.

 

                 (c)   Procedure. Any indemnification and advances of Expenses
provided for in Section 1 and Section 2 of this Agreement shall be paid by the
Company to Indemnitee as soon as practicable after receipt of written request
from Indemnitee for such indemnification or advances along with appropriate
written documentation verifying such Expenses, but in any event no later than
sixty days after receipt of such request. If the Company believes that
Indemnitee has not met the standards of conduct which make it permissible under
applicable law for the Company to indemnify Indemnitee for the Expenses claimed,
the Company may file an action in the Court of Chancery of the State of Delaware
to obtain a declaratory judgment that Indemnitee is not entitled under
applicable law to receive indemnification or advancement from the Company
(hereinafter a “Declaratory Action”). If the Company files a Declaratory Action,
Indemnitee shall be entitled to receive interim payments of Expenses pursuant to
Subsection 2(a) including Expenses incurred in defending a Declaratory Action
unless and until the Court of Chancery of the State of Delaware issues an order
or judgment that Indemnitee is not entitled under applicable law to receive
indemnification or advancement from the Company. If the Court of Chancery of the
State of Delaware issues an order or judgment in a Declaratory Action that
Indemnitee is not entitled under applicable law to receive indemnification or
advancement from the Company, the Company shall have no further obligation under
this Agreement, the Company's Certificate of Incorporation, the Company Bylaws
or any other applicable law, statute or rule to provide indemnification or
advances of Expenses to Indemnitee and Indemnitee shall be responsible for
repaying all such amounts previously advanced to Indemnitee as provided in
Section 2(a).

 

                 (d)   No Presumptions. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.

 

2

 

 

                 (e)   Burden of Proof. In a Declaratory Action, the burden of
proof shall be on the Company to establish that Indemnitee is not entitled to
indemnification or advances.

 

                 (f)   Notice to Insurers. If, at the time of the receipt by the
Company of a notice of a Claim pursuant to Section 2(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

 

                 (g)   Selection of Counsel. In the event the Company shall be
obligated hereunder to pay the Expenses of any Claim, the Company shall be
entitled to assume the defense of such Claim with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Claim. Notwithstanding the Company's assumption of the
defense of any Claim, the Company shall be obligated to pay the Expenses of any
Claim if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) the Company shall have reasonably concluded that
there is a conflict of interest between the Company and Indemnitee in the
conduct of any such defense such that Indemnitee needs to be separately
represented, or (C) the Company shall not continue to retain counsel to defend
such Claim, then the fees and expenses of counsel retained by Indemnitee shall
be at the expense of the Company. The Company shall have the right to conduct
such defense as it sees fit in its sole discretion, including the right to
settle any Claim against Indemnitee without the consent of the Indemnitee.

 

            3.          Additional Indemnification Rights; Nonexclusivity.

 

                 (a)   Scope. The Company hereby agrees to indemnify Indemnitee
to the fullest extent permitted by law, notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company's Certificate of Incorporation, the Company's Bylaws or
by statute. In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer,
employee, agent or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a member of its Board
of Directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties' rights and
obligations hereunder except as set forth in Section 7(a) hereof.

 

                 (b)   Nonexclusivity. The indemnification provided by this
Agreement shall be in addition to any rights to which Indemnitee may be entitled
under the Company's Certificate of Incorporation, its Bylaws, any agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

 

            4.         No Duplication of Payments. The Company shall not be
liable under this Agreement to make any payment in connection with any Claim
made against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Certificate of Incorporation, Bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

            5.         Partial Indemnification. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for a portion
of Expenses incurred in connection with any Claim, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

 

3

 

 

            6.         Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.

 

            7.         Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

                 (a)   Excluded Action or Omissions. To indemnify (i) any Claim
by or in the right of the Company as to which Indemnitee shall have been
adjudged to be liable to the Company unless and to the extent that the Court of
Chancery of the State of Delaware or such other court in which such Claim was
brought, shall determine upon application that despite the adjudication of
liability, in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses such court shall deem
proper, or (ii) any other acts, omissions or transactions from which Indemnitee
may not be relieved of liability under Applicable law;

 

                 (b)   Claims Initiated by Indemnitee. To indemnify or advance
expenses to Indemnitee with respect to Claims initiated or brought voluntarily
by Indemnitee and not by way of defense, except (i) with respect to Claims
brought to establish or enforce a right to indemnification or advancement under
this Agreement or any other agreement or insurance policy or under the Company's
Certificate of Incorporation or Bylaws, as now or hereafter in effect relating
to Claims for Indemnifiable Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under Section 145 of the Delaware General Corporation Law,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be;

 

                 (c)   Claims Under Section 16(b). To indemnify Indemnitee for
Expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

 

                 (d)   Disgorgement of Profits and Bonuses Pursuant to Section
304. To indemnify Indemnitee for (i) any bonus or other incentive-based or
equity-based compensation received by Indemnitee or (ii) any profits arising
from the sale of securities made by Indemnitee that Indemnitee is required
pursuant to Section 304 of the Sabarnes-Oxley Act of 2002 to reimburse to the
Company.

 

            8.         Period of Limitations. No legal action shall be brought
and no cause of action shall be asserted by or in the right of the Company
against Indemnitee, Indemnitee's estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five (5) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five-year period; provided , however , that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

            9.        Construction of Certain Phrases.

 

 (a)        For purposes of this Agreement, references to the "Company" shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

4

 

 

(b)        For purposes of this Agreement, references to "other enterprises"
shall include employee benefit plans; references to "fines" shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to "serving at the request of the Company" shall include any
service as a director, officer, employee, agent or fiduciary of the Company
which imposes duties on, or involves services by, such director, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or its beneficiaries; and if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner "not opposed to the best interests of the
Company" as referred to in this Agreement.

 

            10.        Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall constitute an original.

 

            11.        Binding Effect; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary of the Company or of any other enterprise at the
Company's request.

 

            12.        Notice. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given (a) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand, (c)
one business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, or (d) one day after the business
day of delivery by facsimile transmission with confirmation of receipt, if
delivered by facsimile transmission, with copy by first class mail, postage
prepaid, and shall be addressed if to Indemnitee, at the Indemnitee address as
set forth beneath Indemnitee signatures to this Agreement and if to the Company
at the address of its principal corporate offices (attention: Secretary) or at
such other address as such party may designate by ten days' advance written
notice to the other party hereto.

 

            13.        Consent to Jurisdiction. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

            14.        Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

5

 

 

            15.         Choice of Law. This Agreement shall be governed by and
its provisions construed and enforced in accordance with the laws of the State
of Delaware, as applied to contracts between Delaware residents, entered into
and to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

 

            16.         Subrogation. In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the Company effectively to bring suit to enforce such rights.

 

            17.         Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

            18.         Integration and Entire Agreement. This Agreement sets
forth the entire understanding between the parties hereto and supersedes and
merges all previous written and oral negotiations, commitments, understandings
and agreements relating to the subject matter hereof between the parties hereto.

 

            19.         No Construction as Employment Agreement. Nothing
contained in this Agreement shall be construed as giving Indemnitee any right to
be retained in the employ of the Company or any of its subsidiaries.

 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

 

  GENSPERA, INC.         By:  Craig Dionne, PhD     Title:  President and CEO  

 

AGREED TO AND ACCEPTED BY:     Signature:           Printed Name:          
Address:   11 Great Oak Drive   Glen Mills, PA   19342  

 



6

